               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        Case No. 1:21-cv-119-MR

 HOPE SURROGACY, INC.,    )
                          )
         Plaintiff,       )
                          )
      v.                  )                       CONSENT PROTECTIVE
                          )                             ORDER
 CARRYING HOPE SURROGACY, )
 LLC,                     )
                          )
         Defendant.       )

      THIS CAUSE came on to be heard upon the joint motion of Plaintiff Hope

Surrogacy Inc. (“Plaintiff”), and Defendant Carrying Hope Surrogacy, Inc.

(“Defendant”); and it appearing to the Court that discovery and the trial in this

action may involve the production and disclosure of confidential, proprietary, or

sensitive information requiring protection against unrestricted disclosure or use;

      THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

ORDERED that pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the

following confidentiality provisions shall govern all information and documents

disclosed in discovery in this action:

      1.     Certain information and documents to be produced by Plaintiff and

Defendant during discovery in this litigation may contain trade secrets or other

proprietary, confidential research, development, or commercial information that



       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 1 of 17
should be considered confidential and protected from unreasonable disclosure

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure.

      2.     The information and documents to be considered as confidential and

disclosed only in accordance with the terms of this Consent Protective Order (“this

Order”) shall include, without limitation, all documents or information whether in

hard copy or electronic form designated in accordance with the terms of this Order

and supplied in response to the demands or requests of either party, formal or

informal, regardless of whether said information is produced or disclosed by a

party or by any affiliated person or entity, or formerly affiliated person or entity.

      3.     All information designated “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” in accordance with the terms of this Order and disclosed in

discovery in this action shall be used solely for purposes of prosecuting or

defending this litigation and shall not be used for any other purpose.

      4.     “Discovery Material” shall mean and include any document (whether

in hard copy or computer readable form), thing, deposition testimony, interrogatory

answers, responses to requests for admissions and/or production, or other

information provided in discovery in this action. Any party may, in good faith,

designate Discovery Material as “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY.” Discovery Material designated “CONFIDENTIAL” shall contain non-

public information, whether personal or business-related. Certain limited types of


                                           2
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 2 of 17
“CONFIDENTIAL” information may be alternatively designated, as defined and

detailed below, as “ATTORNEYS’ EYES ONLY.” The “ATTORNEYS’ EYES

ONLY” designation shall be reserved for confidential information that constitutes,

reflects, or concerns trade secrets, know-how or proprietary data, business,

financial, or commercial information, the disclosure of which is likely to cause

harm to the competitive position of the party making the confidential designations

of Discovery Material. Previously non-publicly known, future business plans, the

identities and addresses of a company’s customers and non-public market share

and service pricing information shall be presumptively ATTORNEYS’ EYES

ONLY information. “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

information, as used in this Order, shall refer to any information so designated.

      5.     All information designated “CONFIDENTIAL” shall be maintained

in confidence by the parties to whom such information is produced or given, shall

be used solely for the purposes of this litigation, and shall not be disclosed to any

person except:

             (a)    The Court (including court reporters, stenographic reporters and

videographers, and court personnel);

             (b)    Subject to the terms of paragraph 14 below, the attorneys of

record, their partners, employees, contractors, and associates of outside counsel

(collectively hereafter referred to as “Outside Counsel”);


                                          3
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 3 of 17
             (c)       Officers or employees of Plaintiff in this action, and officers

and employees of Defendant in this action; provided, that such officers or

employees shall receive such “CONFIDENTIAL” information solely on a “need to

know” basis for purposes of prosecuting or defending this litigation and for no

other purposes;

             (d)       Subject to the terms of paragraph 14 below, experts and their

staff and litigation support personnel and their staff retained by Outside Counsel in

this litigation; and

             (e)       Any other person as to whom the producing party agrees in

writing prior to such disclosure.

      6.     All information designated as “ATTORNEYS’ EYES ONLY” shall

be maintained in confidence for use by the attorneys of the parties, shall be used

solely for the purposes of this litigation, and shall not be disclosed to any person

except those listed in subparagraphs (a), (b), (d) and (e) of paragraph 5 above.

      7.     Nothing in the Order shall be taken as assent by a non-producing party

that designated information is in fact “CONFIDENTIAL,” “ATTORNEYS’ EYES

ONLY,” or is entitled to protection under Rule 26(c) of the Federal Rules of Civil

Procedure. If counsel for the non-producing party believes that a confidentiality

designation is not appropriate or justified, counsel for the non-producing party will

notify counsel for the producing party of its belief that the information should not


                                             4
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 4 of 17
be so designated or should be disclosable to persons other than those allowed by

this order. A party shall not be obligated to challenge the propriety of a

designation at the time made, and the failure to do so shall not preclude a

subsequent challenge thereto. Such a challenge shall be written, shall be sent to

counsel for the Producing Party, and shall particularly identify the documents or

information that the Receiving Party contends should be differently designated.

The parties shall use their best efforts to resolve promptly and informally such

disputes. If the parties do not reach agreement on the correct designation of the

information within twenty (20) business days of service of a challenge, the non-

producing party may file a motion with the Court setting forth the non-producing

party’s reasons as to why the designation should be changed. Unless and until the

Court issues a ruling that the information may be disclosed to persons other than

those authorized by this Order, the contested designation shall remain in place and

treated consistently with the terms of this Order.

      8.     If information protected from disclosure by the attorney-client

privilege or work product doctrine is disclosed without intent to waive the

privilege or protection, promptly after discovery of the inadvertent production, the

producing party shall notify the other party that such information was inadvertently

produced and should have been withheld. Once the producing party provides such

notice, the recipient must promptly return or destroy the specified information with


                                          5
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 5 of 17
any copies. The recipient cannot assert that the production waived the privilege

protection; however, the recipient does not waive the right to challenge the

assertion of the privilege and seek a court order denying such privilege.

      9.     Nothing in this Order shall preclude any party from applying to this

Court for relief from any provision hereof, or from asserting that certain discovery

materials should receive greater confidentiality protection than that provided

herein, in accordance with Rule 26(c) of the Federal Rules of Civil Procedure and

LCvR 6.1.

      10.    No designation of documents as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall be effective unless there is placed or affixed

on such document a “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” notice

or the equivalent. Where practicable, such notice shall be placed near the Bates

number. In the case of computer, audiovisual, or other electronic or magnetic

medium, such notice shall be placed on the medium and its protective cover, if any.

Testimony given at a deposition or hearing may be designated “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” in accordance with the provisions of Paragraph

19 of this Order. Any designation that is inadvertently omitted from a document or

testimony may be corrected by written notification to opposing counsel, but any

disclosure prior to such notification shall not be a violation of this Order.




                                           6
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 6 of 17
      11.   All “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

information shall be maintained under the control of Outside Counsel, who shall be

responsible for preventing any disclosure thereof except in accordance with the

terms of this Order.

      12.    All information that has been designated “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall be filed in conjunction with a “Motion to

Seal or Otherwise Restrict Public Access” pursuant to LCvR 6.1(c) and LCvR 6.1

shall govern handling of information that has been designated “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” with the Court. Before filing any information

that has been designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

with the Court, or any pleadings, motions or other papers that disclose any such

information, counsel may confer with counsel for the party that produced the

information so designated to determine how it should be filed and whether any

such designation may be changed for filing such that a Motion to Seal or

Otherwise Restrict Public Access is not needed.

      13.   Information produced by non-parties during the course of this action

may be designated under this Order by such non-party or by a party as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by following the

procedures set forth herein or may be deemed so confidential as not to be disclosed

under any circumstances. Information so designated and produced by third parties


                                         7
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 7 of 17
shall thereafter be treated by the parties in the same manner as if produced with

such designation by a party. A producing non-party shall have all the rights of a

producing party with respect to protection of information under the terms of this

Order. The provisions of this Order for challenging the designation by a party are

applicable to challenges to designations by non-parties.

      14.    Prior to disclosure of “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” information to any third parties, to include persons employed to act as

outside consultants or experts, translators, or interpreters in this action, counsel for

the party seeking disclosure shall require such persons to read this Order and

execute a Nondisclosure Agreement in the form attached hereto as Exhibit A, the

original of which shall be promptly provided to opposing counsel and a copy

thereof served on all other counsel. Nothing in this Order shall be construed as

requiring: i) that routine outside suppliers of litigation support services such as

photocopying, scanning, or coding execute the Nondisclosure Agreement of

Exhibit A; or ii) that the opposing party utilizing such services must disclose the

identity of such service suppliers to the opposing party or counsel. Nothing in this

Order shall be construed as requiring that the identity of graphics preparation and

presentation consultants, witness preparation consultants, jury consultants, or trial

presentation consultants be disclosed to the opposing party or counsel; however,




                                           8
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 8 of 17
any party utilizing such services is required to have such proposed service provider

conduct a conflict check and execute the Nondisclosure Agreement of Exhibit A.\

      15.    Nothing in this Order shall prevent or restrict any person from using

or disclosing in any manner its own “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” information that it has produced or disclosed in this litigation.

      16.    Nothing in this Order shall prevent disclosure beyond the terms of this

Order of any “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” information

if the parties to this action and, if applicable, the non-party from which the material

originated, consent, or if the Court, on motion filed by the party seeking to make

disclosure, orders that disclosure be made. Any party may at any time request the

Court, after notice to the opposing party and to the non-party from which the

material originated, if applicable, to modify or grant relief from any provision of

this Order or to place additional restrictions on the use of any “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” information.

      17.    Nothing herein shall prohibit a party, or its counsel, from disclosing

any document designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

to the person the document identifies as an author or recipient of such document, or

to any person that evidence shows to have already viewed the document, been told

of its contents or who previously had legal access to the document or information.




                                          9
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 9 of 17
      18.    Nothing herein shall prohibit a party, or its counsel, from disclosing

any document designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

to the person the document identifies as an author or recipient of such document, or

to any person that evidence shows to have already viewed the document, been told

of its contents, or had legal access and authority to review the document or

information .

      19.    Information disclosed at a deposition may be designated as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by indicating on the

record at the deposition that the information is “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” and is subject to the provisions of this Order. All

such portions of the transcript shall be appropriately marked by the court reporter

and shall be treated by the parties as set forth herein. Testimony in a deposition

may also be designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by

notifying the deposing party in writing within twenty-one (21) days of the receipt

of the transcript of those pages and lines or those exhibits that are

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” as the case may be. No

deposition may be read by anyone other than the deponent, the attorneys for the

parties, and those qualified to see “ATTORNEYS’ EYES ONLY” material under

Paragraph 7 during the twenty-one (21) day period following a deposition unless

otherwise agreed upon among the attorneys. Upon being informed that certain


                                          10
      Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 10 of 17
portions of a deposition disclose either “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” information, each party must cause each copy of the transcript in its

custody or control to be marked immediately.

      20.    Violation by any person of any term of this Order or of the

Nondisclosure Agreement may be punishable as contempt of court. Any person or

entity that produces “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

information in response to a discovery request or subpoena in this action is

intended to be a beneficiary of this Order and of the Nondisclosure Agreement and

may pursue all remedies available for violation thereof. No provision of this Order

shall be deemed to require any person or entity not a party to this action to respond

to any discovery request or subpoena, except as may otherwise be required by law.

Nothing in this Order shall prevent or prohibit any party or non-party from seeking

such additional or further protection as it deems necessary to protect documents or

information subject to discovery in this action.

      21.    Nothing herein and no action taken under this Order shall constitute a

waiver or admission that any specific document, material, testimony, or thing: (1)

is relevant and subject to discovery; (2) is or is not a trade secret or confidential

proprietary information; (3) constitutes or does not constitute confidential records;

or (4) is or is not admissible in evidence at trial or at any hearing. The production




                                          11
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 11 of 17
of any documents or information that the producing party claims to be privileged

shall be governed by the facts and applicable law.

      22.    Upon the final termination of this litigation, including any appeals, the

parties have sixty (60) days within which they may petition the Clerk of Court to

return to the party which filed them all “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” information, and documents and things containing

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” information, that have

been filed under seal with the Court. Any and all originals and copies of

Discovery Materials designated “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” shall, at the request of the producing party, be returned to the party within

sixty (60) days after a final judgment herein or settlement of this action, or, at the

option of the producing party, destroyed in that time frame, except that Outside

Counsel for each party may maintain in its files one copy of each pleading filed

with the Court, each deposition transcript together with the exhibits marked at the

deposition, and documents constituting work product which were internally

generated based upon or which include “CONFIDENTIAL” information or

“ATTORNEYS’ EYES ONLY” information. Upon receipt of any subpoena for

such information, the party receiving the subpoena shall immediately notify

Outside Counsel for the producing party of the subpoena so that the latter may

protect its interests. In the event that documents are returned to or destroyed at the


                                          12
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 12 of 17
request of the producing party, the other party or its Outside Counsel shall certify

in writing that all such documents have been returned or destroyed, as the case may

be. The parties should agree to reasonable extensions of time to complete the

return of the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” information,

if necessary. The ultimate disposition of protected materials subject to a final order

of the Court on the completion of litigation.

      23.    The restrictions set forth in any of the preceding paragraphs of this

Order shall not apply to information that:

             (a)    Was, is, or becomes public knowledge not in violation of this

Order; or

             (b)    Was lawfully possessed by the non-designating party prior to

the date of this Order.

      24.    This Order shall continue in full force and effect after the termination

of this litigation, including all appeals, and the Court shall retain jurisdiction

necessary to enforce the terms of this Order. However, this Order shall be subject

to revocation or modification by order of the Court, upon written stipulation of the

parties, or upon motion and reasonable notice, including opportunity for a hearing

and presentation of evidence should the Court so decide.

      25.    The parties agreed to submit this Order for entry by the Court and to

be bound by the terms prior to entry by the Court.


                                           13
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 13 of 17
SO ORDERED, this the         day of May, 2021


                             Judge Martin Reidinger
                             United States District Court for the
                             Western District North Carolina




                              14
Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 14 of 17
                                   EXHIBIT A

               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        Case No. 1:21-cv-119-MR

 HOPE SURROGACY, INC.,    )
                          )
         Plaintiff,       )
                          )                         NONDISCLOSURE
      v.                  )                        AGREEMENT UNDER
                          )                       CONSENT PROTECTIVE
 CARRYING HOPE SURROGACY, )                             ORDER
 LLC,                     )
                          )
         Defendant.       )

      The undersigned, having read the Consent Protective Order (the “Protective

Order”) entered in this action, understands the terms thereof, and intending to be

legally bound thereby, agrees as follows:

      1.     All information and documents disclosed to the undersigned pursuant

to the Protective Order shall be used only in connection with the above-captioned

action (the “Litigation”) and shall not be used for any business or other purpose.

      2.     Such information and documents shall be disclosed to and discussed

only with the parties' outside counsel and other persons so authorized pursuant to

the terms of the Protective Order, who have in accordance with the provisions of

the Protective Order executed a similar Nondisclosure Agreement. Neither such

documents or information nor information acquired or extracted from such



      Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 15 of 17
documents or information will be divulged or made accessible to any other person,

company, firm, news organization, or any other person or entity whatsoever,

except in compliance with the Protective Order and this Nondisclosure Agreement.

This Nondisclosure Agreement does not limit the right of the signatory to testify at

trial in this action or to prepare documents or other materials for submission at trial

in this action.

      3.     The undersigned agrees to take all appropriate and necessary

precautions to avoid loss or inadvertent disclosure of documents or information

covered by the Protective Order.

      4.     The undersigned further agrees to return all information and

documents in his or her possession or control (including all abstracts, summaries,

descriptions, lists, synopses, pleadings, or other writings reflecting or revealing

such information) and covered by the Protective Order, to the attorney from whom

he or she received such documents and information within thirty (30) days after the

termination of this Litigation, including all appeals, or within thirty (30) days after

the undersigned is no longer associated with this Litigation, whichever comes first.

      5.     The undersigned acknowledges that a violation of the terms of the

Protective Order may subject the undersigned and/or his/her employer to sanctions,

including, but not limited to, punishment for civil contempt.




                                    2
       Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 16 of 17
                             Dated:


                             Signature


                             Printed Name




                             Address


                             Employer(s)




                             3
Case 1:21-cv-00119-MR Document 33-1 Filed 05/25/21 Page 17 of 17
